People v Lalji (2015 NY Slip Op 08073)





People v Lalji


2015 NY Slip Op 08073


Decided on November 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2015

Tom, J.P., Friedman, Andrias, Gische, Kapnick, JJ.


16070 99047/13

[*1] The People of the State of New York, Respondent,
vInderjeet Lalji, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne Gantt of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (David P. Johnson of counsel), for respondent.

Order, Supreme Court, Bronx County (Seth L. Marvin, J.), entered November 6, 2013, which adjudicated defendant a level two sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). Defendant committed a pattern of sexual acts against a child, and, after his conviction, he repeatedly violated his probation. The 50-year-old defendant's claim that his age minimizes his risk of reoffense is unpersuasive, and there were
no other mitigating factors that were not adequately taken into account by the guidelines.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 5, 2015
CLERK